DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 6, 2020, May 26, 2021, June 15, 2021, November 23, 2021 and March 30, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in Chinese parent Applications No. 201810339728.5 and 201810351167.0, filed on April 16, 2018 and April 18, 2018, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 10, 12-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chmiel et al, U.S. Patent Application Publication No. 20180035409 A1 (hereinafter Chmiel) in view of Dai et al, European Patent Application Publication No. EP 2421313 A1 (hereinafter Dai).

Regarding Claim 1, Chmiel discloses a rate matching method (e.g., FIG. 2, ¶ [0054]-[0056], buffer rate matching method), comprising: 
determining a receiving capability of a receive end (i.e., UE buffer capabilities reasoned in subsequent citations)... and the receiving capability is used to indicate a maximum data buffer volume of the receive end (e.g., ¶ [0054], different types of buffer rate matching may be performed (e.g., either full buffer rate matching, or limited buffer rate matching), depending on the value of N.sub.IR (i.e., a soft buffer size at a UE for a transport block (e.g., ¶ [0043])) in a first transmission time (e.g., ¶ [0066], a transport block size is determined with respect to the maximum transport block size of the UE category, which is based on threshold size that is derived from maximum number of bits of a downlink transport block received within a TTI), and the first transmission time is used to transmit a first transport block to which a first code block belongs (e.g., ¶ [0056], may be one or more code blocks per transport block); determining NCB based on the receiving capability (e.g., ¶ [0043], determine UE buffer size (N.sub.IR), based on UE buffer size for code block (N.sub.cb)), wherein NCB represents a code block size used for rate matching (e.g., ¶ [0054]-[0056], goal of buffer rate matching, depending on value of N.sub.IR, which is based on N.sub.cb (e.g.,  ¶ [0049], N.sub.cb may be selected to equal to K.sub.w (size of a circular buffer for a code block)) if transport block size is less than or equal to a threshold (i.e., less than or equal to a maximum)); and performing rate matching on the first code block based on NCB (e.g., ¶ [0054], buffer rate matching may be performed (e.g., either full buffer rate matching, or limited buffer rate matching), depending on the value of N.sub.IR (which can be used to derive Ncb (Equation 4 in ¶ [0048])). 
Chmiel discloses (e.g., ¶ [0109]) the user device receiving the transport block that is less than or equal to the maximum transport block size ensures that a soft buffer size of a code block is set equal to a size of a circular buffer for a code block, in a LTE or LTE-Advanced system (e.g., ¶ [0128]).
Chmiel does not expressly disclose wherein the receiving capability is used to indicate a maximum data processing volume of the receive end in a first transmission time.
Dai discloses wherein the receiving capability is used to indicate a maximum data processing volume of the receive end in a first transmission time (e.g., ¶ [0022], a maximum buffer data volume supported by a UE in the LTE-Advanced.  Sending mechanism in the LTE-Advanced should take both the correct rate and the overheads into consideration).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of maximum transport block size to determine a communication rate in LTE, as disclosed by Chmiel, with the disclosure of a maximum data processing volume to determine a communication rate in LTE, as disclosed by Dai. The motivation to combine would have been to meet the requirement of the LTE-Advanced system (Dai: e.g., ¶ [0022]).

Regarding Claim 4, Chmiel in view of Dai discloses all the limitations of the method according to claim 1.
Chmiel in view of Dai discloses wherein the determining a receiving capability of a receive end comprises: determining the receiving capability based on TBS.sub.max.sup.(i) and S.sup.(i), wherein TBS.sub.max.sup.(i) represents a maximum size of a transport block (Chmiel: e.g., ¶ [0050] [0051], downlink transmission considers maximum transport block size) that can be transmitted on a carrier i (Dai: e.g., ¶ [0061], carrier the code block may belong to (i.e., may be multiple code blocks per carrier block)) in a second transmission time (Chmiel: e.g., ¶ [0030], Table 1, transport block bits within a TTI), S.sup.(i) represents duration of the first transmission time (i.e., each subframe is associated with a particular duration), the carrier i is used to transmit the first transport block (Dai: e.g., ¶ [0061], carrier the code block may belong to (i.e., may be multiple code blocks per carrier block)), and the receiving capability is positively correlated with both TBS.sub.max.sup.(i) and S.sup.(i) (i.e., UE capability may be based on maximum transport block size and transmissions on TTI).

Regarding Claim 5, Chmiel in view of Dai discloses all the limitations of the method according to claim 1.
Chmiel in view of Dai discloses wherein the determining N.sub.CB based on the receiving capability comprises: determining N.sub.CB,max based on the receiving capability, wherein N.sub.CB,max represents a maximum size of a single code block that can be processed by the receive end in the first transmission time (Dai: e.g., ¶ [0070], each category of the wireless device 120, e.g., UE category, may have the number N for the number of code blocks it may need to store. It may be noted that the number of code blocks may be calculated based on the maximum code block size) (Chmiel: e.g., ¶ [0056], buffer rate matching based on code block size), and N.sub.CB,max is positively correlated with the receiving capability  (i.e., UE category for receiving data); and determining N.sub.CB based on N.sub.ref, N, and N.sub.CB,max, wherein N.sub.ref represents a first reference code block size (Chmiel: e.g., ¶ [0056], number of bits (or size, N.sub.cb) of a code block), N represents a size of the first code block (Chmiel: e.g., ¶ [0056], code block size), and N.sub.CB is a smaller value between N.sub.CB,max and N (Chmiel: e.g., ¶ [0056], code block size may be reduced in buffer configuration (i.e., may be less than maximum)).

Regarding Claim 6, Chmiel in view of Dai discloses all the limitations of the method according to claim 1.
Chmiel in view of Dai discloses wherein the determining N.sub.CB based on the receiving capability comprises: determining N.sub.CB,max based on the receiving capability, wherein N.sub.CB,max represents a maximum size of a single code block that can be processed by the receive end in the first transmission time (Dai: e.g., ¶ [0070], each category of the wireless device 120, e.g., UE category, may have the number N for the number of code blocks it may need to store. It may be noted that the number of code blocks may be calculated based on the maximum code block size) (Chmiel: e.g., ¶ [0056], buffer rate matching based on code block size), and N.sub.CB,max is positively correlated with the receiving capability  (i.e., UE category for receiving data); and determining N.sub.CB based on N and N.sub.CB,max, wherein N represents a size of the first code block (Chmiel: e.g., ¶ [0056], code block size), and N.sub.CB is a smaller value between N.sub.CB,max and N (Chmiel: e.g., ¶ [0056], code block size may be reduced in buffer configuration (i.e., may be less than maximum)).

Regarding Claim 10, Chmiel in view of Dai discloses a rate matching apparatus (Chmiel: e.g., FIG. 6, device 600), comprising: a processing unit (Chmiel: e.g., FIG. 6, processor 604), configured to perform operations that are functionally similar to the method performed in claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 10.  

Regarding Claim 12, Chmiel in view of Dai discloses all the limitations of the apparatus according to claim 10.
The functional limitations of Claim 12 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 12.  

Regarding Claim 13, Chmiel in view of Dai discloses all the limitations of the apparatus according to claim 10.
The functional limitations of Claim 13 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 13.  

Regarding Claim 14, Chmiel in view of Dai discloses all the limitations of the apparatus according to claim 10.
The functional limitations of Claim 14 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 14.  

Regarding Claim 18, Chmiel in view of Dai discloses a non-transitory computer-readable medium storing computer instructions (Chmiel:  e.g., FIG. 6, device 600; ¶ [0130], e.g., in a machine-readable storage device or in a propagated signal, for execution by, or to control the operation of, a data processing apparatus, e.g., a programmable processor, a computer, or multiple computers. Implementations may also be provided on a computer readable medium or computer readable storage medium, which may be a non-transitory medium), that when executed by one or more processors unit (Chmiel: e.g., FIG. 6, processor 604), cause the one or more processors to enable a communications device to perform the method according to claim 1 (i.e., perform operations that are functionally similar to the method performed in claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 18).

Regarding Claim 19, Chmiel in view of Dai discloses a communications apparatus (Chmiel: e.g., FIG. 6, device 600), wherein the apparatus comprises a processor (Chmiel: e.g., FIG. 6, processor 604) and a storage medium (Chmiel:  e.g., FIG. 6, device 600; ¶ [0130], e.g., in a machine-readable storage device or in a propagated signal, for execution by, or to control the operation of, a data processing apparatus, e.g., a programmable processor, a computer, or multiple computers. Implementations may also be provided on a computer readable medium or computer readable storage medium, which may be a non-transitory medium), the storage medium stores an instruction (e.g., FIG. 6, ¶ [0123], controller) 604 to execute instructions) and when the instruction is run by the processor, the processor is enabled to perform the method according to claim 1 (i.e., perform operations that are functionally similar to the method performed in claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 19).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chmiel in view of Dai, in further view of Li et al, U.S. Patent Application Publication No. 20160056926 A1 (hereinafter Li).

Regarding Claim 2, Chmiel discloses determining a receiving capability of a receive end (i.e., UE buffer capabilities reasoned in subsequent citations)... and the receiving capability is used to indicate a maximum data buffer volume of the receive end (e.g., ¶ [0054], different types of buffer rate matching may be performed (e.g., either full buffer rate matching, or limited buffer rate matching), depending on the value of N.sub.IR (i.e., a soft buffer size at a UE for a transport block (e.g., ¶ [0043])) in a first transmission time (e.g., ¶ [0066], a transport block size is determined with respect to the maximum transport block size of the UE category, which is based on threshold size that is derived from maximum number of bits of a downlink transport block received within a TTI), and the first transmission time is used to transmit a first transport block to which a first code block belongs (e.g., ¶ [0056], may be one or more code blocks per transport block (transmitted/received)); determining NCB based on the receiving capability (e.g., ¶ [0043], determine UE buffer size (N.sub.IR), based on UE buffer size for code block (N.sub.cb)), wherein NCB represents a code block size used for rate matching (e.g., ¶ [0054]-[0056], goal of buffer rate matching, depending on value of N.sub.IR, which is based on N.sub.cb (e.g.,  ¶ [0049], N.sub.cb may be selected to equal to K.sub.w (size of a circular buffer for a code block)) if transport block size is less than or equal to a threshold (i.e., less than or equal to a maximum)); and performing rate matching on the first code block based on NCB (e.g., ¶ [0054], buffer rate matching may be performed (e.g., either full buffer rate matching, or limited buffer rate matching), depending on the value of N.sub.IR (which can be used to derive Ncb (Equation 4 in ¶ [0048])). Chmiel discloses (e.g., ¶ [0109]) the user device receiving the transport block that is less than or equal to the maximum transport block size ensures that a soft buffer size of a code block is set equal to a size of a circular buffer for a code block, in a LTE or LTE-Advanced system (e.g., ¶ [0128]).
Chmiel does not expressly disclose wherein the receiving capability is used to indicate a maximum data processing volume of the receive end in a first transmission time.
Dai discloses wherein the receiving capability is used to indicate a maximum data processing volume of the receive end in a first transmission time (e.g., ¶ [0022], a maximum buffer data volume supported by a UE in the LTE-Advanced.  Sending mechanism in the LTE-Advanced should take both the correct rate and the overheads into consideration).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of maximum transport block size to determine a communication rate in LTE, as disclosed by Chmiel, with the disclosure of a maximum data processing volume to determine a communication rate in LTE, as disclosed by Dai. The motivation to combine would have been to meet the requirement of the LTE-Advanced system (Dai: e.g., ¶ [0022]).
Chmiel in view of Dai discloses rate matching by UE, but does not expressly disclose rate dematching by UE.
Li discloses a rate de-matching method (e.g., ¶ [0058] The UE receives the PDSCH sent by the base station, performs operations of rate de-matching, decoding, Cyclic Redundancy Checking (CRC), etc., and when the PDSCH decoding verification fails, performs caching for the soft bits of the PDSCH).
In combination with Li, it would further have been obvious to one of ordinary skill in the art at the time of the filing date to interpret that since Chmiel in view of Dai discloses that NCB is a code block size used for rate matching, and rate matching on the first transport block based on NCB, the UE may use the same parameters for rate de-matching, as well.
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of rate matching by UE, as disclosed by Chmiel in view of Dai, with the disclosure of rate de-matching by UE, as disclosed by Li. The motivation to combine would have been to optimizes the performance of HARQ soft combination (Li: e.g., ¶ [0068]).

Claims 3, 8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chmiel in view of Dai, in further view of Nimbalker et al, U.S. Patent Application Publication No. 20140187283 A1 (hereinafter Nimbalker).

Regarding Claim 3, Chmiel in view of Dai discloses all the limitations of the method according to claim 1.
Chmiel in view of Dai discloses data carriers (Dai: e.g., ¶ [0044]) and transport/code blocks on a carrier (Dai: e.g., ¶ [0061],  carrier the code block may belong to (i.e., may be multiple code blocks per carrier block)), but does not expressly disclose wherein the determining a receiving capability of a receive end comprises: determining the receiving capability based on P.sub.max.sup.(i) and S.sup.(i), wherein P.sub.max.sup.(i) represents a maximum data rate on a carrier i, the carrier i is used to transmit the first transport block, S.sup.(i) represents a duration of the first transmission time, and the receiving capability is positively correlated with both P.sub.max.sup.(i) and S.sup.(i). 
Nimbalker discloses, in a similar field of endeavor, buffer rate matching (e.g., ¶ [0077]), wherein the determining a receiving capability of a receive end (e.g., ¶ [0125], UE has a set of one or more capabilities), comprises: determining the receiving capability based on P.sub.max.sup.(i) and S.sup.(i), wherein P.sub.max.sup.(i) represents a maximum data rate on a carrier i (e.g., ¶ [0125] [0126], A capability configuration may include one or more of: [0126] (1) the data rate (e.g., the maximum data rate) that a UE supports), the carrier i is used to transmit the first transport block (e.g., ¶ [0080], component carrier on which the transport block is transmitted), S.sup.(i) represents a duration of the first transmission time (e.g., ¶ [0161], predefined time duration on receiving a specific signaling from the network entity; ¶ [0052], Radio frames are each 10 milliseconds (10 ms) long, and are divided into ten subframes, each of 1 ms duration (i.e., transmission time interval may be defined as the length of one subframe)), and the receiving capability is positively correlated with both P.sub.max.sup.(i) and S.sup.(i) (i.e., UE capability may be based on maximum data rate, carrier aggregation capability and transmissions on TTI (duration) (e.g., ¶ [0126] [0131] [0133]).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of rate matching by UE according to UE receive capability, as disclosed by Chmiel in view of Dai, with the disclosure of UE receive capability dependent on maximum data rate on a carrier and duration to transmit carriers, as disclosed by Nimbalker. The motivation to combine would have been to optimizes system throughput (Nimbalker: e.g., ¶ [0020]).

Regarding Claim 8, Chmiel in view of Dai discloses all the limitations of the method according to claim 1.
Chmiel in view of Dai discloses wherein the determining N.sub.CB based on the receiving capability comprises: determining N′.sub.ref based on TBS.sub.LBRM and the maximum data processing volume (Dai: e.g., ¶ [0022], a maximum buffer data volume supported by a UE in the LTE-Advanced) on the carrier i in the first transmission time (Chmiel: e.g., ¶ [0066], a transport block size is determined with respect to the maximum transport block size of the UE category, which is based on threshold size that is derived from maximum number of bits of a downlink transport block received within a TTI), wherein TBS.sub.LBRM represents a reference transport block size (Chmiel: e.g., ¶ [0051], configured transport block that is less than or equal to a threshold (or maximum transport block size)), the carrier i is used to transmit the first transport block (Dai: e.g., ¶ [0061], carrier the code block may belong to (i.e., may be multiple code blocks per carrier block)), N′.sub.ref represents a second reference code block size (Chmiel: e.g., ¶ [0051], determine a size of the transport block based on updated parameters), N′.sub.ref is positively correlated with a smaller value between TBS.sub.LBRM and the maximum data processing volume (Chmiel:  e.g., ¶ [0051], transport block size may be less than a maximum).
Chmiel in view of Dai discloses S.sup.(i) represents the duration of the first transmission time (i.e., each subframe for transmission is associated with a particular duration); and determining N.sub.CB based on N and N′.sub.ref (Chmiel: e.g., ¶ [0056], number of bits (or size, N.sub.cb) of a code block), wherein N represents a size of the first code block (Chmiel: e.g., ¶ [0056], code block size), and N.sub.CB is a smaller value between N′.sub.ref and N (Chmiel: e.g., ¶ [0056], code block size may be reduced in buffer configuration (i.e., may be less than maximum)).
Chmiel in view of Dai discloses data carriers (Dai: e.g., ¶ [0044]) and transport/code blocks on a carrier (Dai: e.g., ¶ [0061],  carrier the code block may belong to (i.e., may be multiple code blocks per carrier block)), but does not expressly disclose wherein P.sub.max.sup.(i) represents the maximum data rate on the carrier i.
Nimbalker discloses wherein P.sub.max.sup.(i) represents the maximum data rate on the carrier I (e.g., ¶ [0125] [0126], A capability configuration may include one or more of: [0126] (1) the data rate (e.g., the maximum data rate) that a UE supports).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of rate matching by UE according to UE receive capability, as disclosed by Chmiel in view of Dai, with the disclosure of UE receive capability dependent on maximum data rate on a carrier and duration to transmit carriers, as disclosed by Nimbalker. The motivation to combine would have been to optimizes system throughput (Nimbalker: e.g., ¶ [0020]).
Chmiel in view of Dai, in further view of Nimbalker discloses and the maximum data processing volume is positively correlated with P.sub.max.sup.(i) and S.sup.(i) (i.e., in view of Nimbalker, maximum data rate is a UE category or capability, associated with UE, in the same regard that maximum code block and transport block sizes are UE categories associated with UE capabilities, as disclosed in Chmiel in view of Dai.  Therefore, data rate would be taken into account along with block sizes when configuring thresholds for received information at UE). 

Regarding Claim 11, Chmiel in view of Dai discloses all the limitations of the apparatus according to claim 10.
The functional limitations of Claim 11 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 11.  

Regarding Claim 16, Chmiel in view of Dai discloses all the limitations of the apparatus according to claim 10.
The functional limitations of Claim 16 are similar to claim 8. Therefore, the reasoning used in the examination of claim 8 shall be applied to claim 16.  

Allowable Subject Matter
Claims 7, 9, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7, dependent from claim 5, and Claim 15, dependent from claim 13,  the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein N.sub.CB,max is further positively correlated with U.sup.(i), U.sup.(i) represents a ratio of a transmission bandwidth of an active bandwidth part BWP of the carrier i to a sum of transmission bandwidths of active BWPs of all active receive carriers at the receive end.  The prior art of record discloses determining N.sub.CB,max based on receiving capability, as seen in Chmiel and Dai, above (See claim 1 examination), as well as active bandwidth parts (BWPs) for given carriers, among multiple BWPs, as seen in Pelletier et al, 20220173879 A1 (e.g., ¶ [0083] [0179]) and Huang et al, U.S. Patent Application Publication No. 20190297580 A1 (e.g., ¶ [0080]) and transmitting transport blocks on the associated carriers for bandwidth, as seen in Baldemair et al, U.S. Patent Application Publication No.  20190312688 A1 (e.g., ¶ [0044]).
Similarly, Claim 9, dependent from claim 8, and Claim 17, dependent from claim 13, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the maximum data transmission volume is further positively correlated with U.sup.(i), and U.sup.(i) represents a ratio of a transmission bandwidth of an active BWP of the carrier i to a sum of transmission bandwidths of active BWPs of all active receive carriers at the receive end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471